DETAILED ACTION
This is responsive to the RCE filed on 27 June 2022.
Claims 1-4, 7-11 and 13-21 remain pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive.
Applicant argues:
Huang does not appear to mention anything that would suggest an ability to “receive, via bidirectional Bluetooth audio link, a third audio signal... simultaneously with receipt of the first audio signal or output of the second audio signal.” As acknowledged in the Action, Huang does not even disclose managing simultaneous wireless bidirectional audio links with each of a plurality of devices. (See Final Office Action, p.11). Accordingly, Huang cannot be seen to meet the further limitations of amended claim 1.
Bhow fails to cure the deficiencies of Huang with respect to being arranged receive, via bidirectional Bluetooth audio link, a third audio signal simultaneously with receipt of the first audio signal or output of the second audio signal. Bhow describes a headset that establishes simultaneous ACL links with a mobile phone and a personal computer. (Bhow, [0027], [0045]). In this regard, the user in Bhow may transition a call from the headset to the mobile phone or to the PC. (See id, [0028]- [0029]). There is no mention in Bhow of an ability to receive a third audio signal simultaneously with receipt or output of another signal via bidirectional Bluetooth audio link. Accordingly, Bhow is also insufficient with regards to the limitations of amended claim 1.
For at least the reasons discussed above, Applicant respectfully submits that claim 1 is patentable over the applied art, whether considered alone or in combination.
The Examiner respectfully disagrees. Huang discloses the communication module arranged to receive, via bidirectional Bluetooth audio link, a third audio signal including a third vocal message different from the first and second vocal messages (“receives a third audio signal S33, as well as translating the third audio signal S33 to a third translated signal S31 corresponding to the language used by the user of the first headset device 100 and translating the third audio signal S33 to a third translated signal S32 corresponding to the language used by the user of the second headset device 200”, [0035], see [0033] where the server 300 communicates with the transmitting-receiving units using a Bluetooth router).
Huang in view of Bhow does not explicitly disclose the third audio signal (the third audio signal S33) being received simultaneously with receipt of the first audio signal (first audio signal S11) or output of the second audio signal (first translated signal S12). 
However, it is common knowledge that, in a conversation, speakers sometimes speak at the same time. In the example of Fig. 5 in Huang, when the user with the device 100 speaks at the same time as the user with the device 500, the third audio signal (the third audio signal S33) will be received simultaneously with receipt of the first audio signal (first audio signal S11).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the third audio signal (the third audio signal S33) will be received simultaneously with receipt of the first audio signal (first audio signal S11) or output of the second audio signal (first translated signal S12) because, in conversations, humans tend to talk over each other (see for example [0017] in Gao et al. (US PGPub 2009/0306957)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US PGPub 2018/0260388) in view of Bhow (US PGPub 2011/0207447).
Claim 1:
Huang discloses a control device of voice distribution comprising: 
at least one voice processing module arranged to:
receive as input an audio signal including a first vocal message, and provide as output an audio signal including a second vocal message, the first and second vocal messages being different one from the other and the second vocal message resulting from a processing of the first vocal message (“The first headset device 100 wirelessly transmits a first audio signal S11. The cloud translating server 300 receives the first audio signal S11, translates the first audio signal S11 to a first translated signal S12 suitable for the second headset device 200, and transmits the first translated signal S12 to the second headset device 200”, [0022], see also “the first speech V11 and the second speech V22 belong to different languages, and the user of the first headset device 100 and the user of the second headset device 200 use their mother languages to speak to the first headset device 100 and the second headset device 200, respectively”, [0026]), 
a communication module arranged to establish and manage a wireless, bidirectional Bluetooth audio link with each one of a plurality of auxiliary devices, each link being connected to an input and/or an output of at least one voice processing module (“cloud translating server 300 is in communication with the first wireless transmitting-receiving unit 120 and the second transmitting-receiving unit 220. The cloud translating server 300 receives the first audio signal S11, translates the first audio signal S11 to the first translated signal S12, and wirelessly transmits the first translated signal S12 to the second wireless transmitting-receiving unit 220. The cloud translating server 30 further receives the second audio signal S22, translates the second audio signal S22 to the second translated signal S21, and wirelessly transmits the second translated signal S21 to the first wireless transmitting-receiving unit 120”, [0026], see [0033] where the server 300 communicates with the transmitting-receiving units using a Bluetooth router),
the communication module being arranged to establish and manage at least one link between the control device and a first auxiliary device (Fig. 2, device 100) that is coupled to an input of a first voice processing module (translates the first audio signal S11 to the first translated signal S12, note that S11 is received from unit 120 of device 100) and to an output of a second voice processing module (translates the second audio signal S22 to the second translated signal S21, note that S21 is transmitted to unit 120 of device 100), and wherein the communication module is further arranged to establish and simultaneously manage at least one supplementary link with a supplementary auxiliary device (Fig. 2, device 200) that is connected to an input of the second voice processing module (translates the second audio signal S22 to the second translated signal S21, note that S22 is received from unit 220 of device 200) and to an output of the first voice processing module (translates the first audio signal S11 to the first translated signal S12, note that S12 is transmitted to unit 220 of device 200) (“cloud translating server 300 is in communication with the first wireless transmitting-receiving unit 120 and the second transmitting-receiving unit 220. The cloud translating server 300 receives the first audio signal S11, translates the first audio signal S11 to the first translated signal S12, and wirelessly transmits the first translated signal S12 to the second wireless transmitting-receiving unit 220. The cloud translating server 30 further receives the second audio signal S22, translates the second audio signal S22 to the second translated signal S21, and wirelessly transmits the second translated signal S21 to the first wireless transmitting-receiving unit 120”, [0026], see [0033] where the server 300 communicates with the transmitting-receiving units using a Bluetooth router), the communication module arranged to receive, via bidirectional Bluetooth audio link, a third audio signal including a third vocal message different from the first and second vocal messages (“receives a third audio signal S33, as well as translating the third audio signal S33 to a third translated signal S31 corresponding to the language used by the user of the first headset device 100 and translating the third audio signal S33 to a third translated signal S32 corresponding to the language used by the user of the second headset device 200”, [0035], see [0033] where the server 300 communicates with the transmitting-receiving units using a Bluetooth router).
Huang does not explicitly disclose where managing the wireless, bidirectional and audio link with each one of the plurality of auxiliary devices is simultaneous.
In a method similarly establishing a wireless, bidirectional and audio link with each one of a plurality of auxiliary devices, Bhow discloses establishing and simultaneously managing the wireless, bidirectional and audio link with each one of the plurality of auxiliary devices (“Bluetooth transceiver 52 is operable to simultaneously form Bluetooth ACL and SCO links with PC 6 and mobile phone 4”, [0027]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of simultaneously managing Huang’s wireless, bidirectional and audio link with each one of the plurality of auxiliary devices in order to effectively use the system “with several participants simultaneously” (Bhow, [0027], see also Huang, [0035]).
Huang in view of Bhow does not explicitly disclose the third audio signal (the third audio signal S33) being received simultaneously with receipt of the first audio signal (first audio signal S11) or output of the second audio signal (first translated signal S12). 
However, it is common knowledge that, in a conversation, speakers sometimes speak at the same time. In the example of Fig. 5 in Huang, when the user with the device 100 speaks at the same time as the user with the device 500, the third audio signal (the third audio signal S33) will be received simultaneously with receipt of the first audio signal (first audio signal S11).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the third audio signal (the third audio signal S33) will be received simultaneously with receipt of the first audio signal (first audio signal S11) or output of the second audio signal (first translated signal S12) because, in conversations, humans tend to talk over each other (see for example [0017] in Gao et al. (US PGPub 2009/0306957)). 
Claim 2:
Huang in view of Bhow discloses the device according to claim 1, wherein the communication module includes a Bluetooth chip and wherein each wireless, bidirectional audio link is a Synchronous Connection-Oriented (SCO) or an enhanced Synchronous Connection-Oriented (eSCO) link according to the Hand-Free Profile (HFP) Bluetooth protocol (Bhow, [0029], see also Huang, [0033]). 
Claim 3:
Huang in view of Bhow discloses the device according to claim 1, wherein the first voice processing module includes a translation sub-module arranged to receive as input a first message in a first human language, and provide as output a second human language, the second message being a translation of the first message (Huang, [0022]). 
Claim 4:
Huang in view of Bhow discloses the device (1) according to claim 1, comprising at least one buffer disposed between at least one of the first and second voice processing module and the inputs and/or outputs of said auxiliary devices (Huang, [0022] and [0028] note that at least portions of audio signals need to be at least temporarily stored before processing such as recognition and translation are performed). 
Claim 9:
Huang discloses a method of controlling voice processing system by a control device, said method comprising: 
establishing a wireless, bidirectional audio link between a communication module of said control device and each one of a plurality of auxiliary devices (“cloud translating server 300 is in communication with the first wireless transmitting-receiving unit 120 and the second transmitting-receiving unit 220. The cloud translating server 300 receives the first audio signal S11, translates the first audio signal S11 to the first translated signal S12, and wirelessly transmits the first translated signal S12 to the second wireless transmitting-receiving unit 220. The cloud translating server 30 further receives the second audio signal S22, translates the second audio signal S22 to the second translated signal S21, and wirelessly transmits the second translated signal S21 to the first wireless transmitting-receiving unit 120”, [0026]), 
including establishing and managing a first Bluetooth link between the control device and a first auxiliary device (Fig. 2, device 100) that is coupled to an input of a first voice processing module (translates the first audio signal S11 to the first translated signal S12, note that S11 is received from unit 120 of device 100) and to an output of a second voice processing module (translates the second audio signal S22 to the second translated signal S21, note that S21 is transmitted to unit 120 of device 100), and establishing and simultaneously managing a second Bluetooth link between the control device and a second auxiliary device (Fig. 2, device 200) that is coupled to an input of the second voice processing module (translates the second audio signal S22 to the second translated signal S21, note that S22 is received from unit 220 of device 200) and to an output of the first voice processing module (translates the first audio signal S11 to the first translated signal S12, note that S12 is transmitted to unit 220 of device 200) (“cloud translating server 300 is in communication with the first wireless transmitting-receiving unit 120 and the second transmitting-receiving unit 220. The cloud translating server 300 receives the first audio signal S11, translates the first audio signal S11 to the first translated signal S12, and wirelessly transmits the first translated signal S12 to the second wireless transmitting-receiving unit 220. The cloud translating server 30 further receives the second audio signal S22, translates the second audio signal S22 to the second translated signal S21, and wirelessly transmits the second translated signal S21 to the first wireless transmitting-receiving unit 120”, [0026], see [0033] where the server 300 communicates with the transmitting-receiving units using a Bluetooth router),
receiving, from at least one of the auxiliary devices, as input of at least one voice processing module of said control device, at least one audio signal including a first vocal message, providing as output of said at least one voice processing module an audio signal including a second vocal message, the first and second vocal messages being different one from the other and the second vocal message resulting from a processing of the first vocal message, transmitting from said communication module the said second vocal message to at least one of the auxiliary devices by using the respective said link (“The first headset device 100 wirelessly transmits a first audio signal S11. The cloud translating server 300 receives the first audio signal S11, translates the first audio signal S11 to a first translated signal S12 suitable for the second headset device 200, and transmits the first translated signal S12 to the second headset device 200”, [0022], see also “the first speech V11 and the second speech V22 belong to different languages, and the user of the first headset device 100 and the user of the second headset device 200 use their mother languages to speak to the first headset device 100 and the second headset device 200, respectively”, [0026]). 
Huang does not explicitly disclose where managing the wireless, bidirectional and audio link with each one of the plurality of auxiliary devices is simultaneous.
In a method similarly establishing a wireless, bidirectional and audio link with each one of a plurality of auxiliary devices, Bhow discloses establishing and simultaneously managing the wireless, bidirectional and audio link with each one of the plurality of auxiliary devices (“Bluetooth transceiver 52 is operable to simultaneously form Bluetooth ACL and SCO links with PC 6 and mobile phone 4”, [0027]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of simultaneously managing Huang’s wireless, bidirectional and audio link with each one of the plurality of auxiliary devices in order to effectively use the system “with several participants simultaneously” (Bhow, [0027], see also Huang, [0035]).
Claim 10:
Huang in view of Bhow discloses a system of voice processing (Huang, Fig. 2) comprising: a control device arranged to implement a method according to claim 9 as shown above, and at least one auxiliary device, said auxiliary device being arranged to communicate by a wireless, bidirectional and audio link with the control device (Huang, “cloud translating server 300 is in communication with the first wireless transmitting-receiving unit 120 and the second transmitting-receiving unit 220. The cloud translating server 300 receives the first audio signal S11, translates the first audio signal S11 to the first translated signal S12, and wirelessly transmits the first translated signal S12 to the second wireless transmitting-receiving unit 220. The cloud translating server 30 further receives the second audio signal S22, translates the second audio signal S22 to the second translated signal S21, and wirelessly transmits the second translated signal S21 to the first wireless transmitting-receiving unit 120”, [0026]), said auxiliary device comprising at least one microphone arranged to feed the said audio link with an audio content and/or at least one speaker arranged to spread the audio content received on the said audio link (Huang, [0023]). 
	Claim 11:
Huang in view of Bhow discloses a set to implement a system of voice processing (Huang, Fig. 2), the set comprising: a control device able to implement a method according to claim 9 as shown above, and at least one auxiliary device, said auxiliary device being able to communicate by a wireless, bidirectional and audio link with the control device (“cloud translating server 300 is in communication with the first wireless transmitting-receiving unit 120 and the second transmitting-receiving unit 220. The cloud translating server 300 receives the first audio signal S11, translates the first audio signal S11 to the first translated signal S12, and wirelessly transmits the first translated signal S12 to the second wireless transmitting-receiving unit 220. The cloud translating server 30 further receives the second audio signal S22, translates the second audio signal S22 to the second translated signal S21, and wirelessly transmits the second translated signal S21 to the first wireless transmitting-receiving unit 120”, [0026]), said auxiliary device comprising at least one microphone arranged to feed the said audio link with an audio content and/or at least one speaker arranged to spread the audio content received on the said audio link (Huang, [0023]). 
Claim 13:
Huang in view of Bhow a non-transitory computer-readable storage medium comprising a program product stored thereon and executable by a processor in the form of a software agent including at least one software module comprising instructions (Bhow, [0021]) to implement the method according to claim 9. 
Claim 14:
Huang in view of Bhow discloses the device (1) according to claim 2, wherein the at least one voice processing module includes a translation sub-module arranged to receive as input a first message in a first human language, and provide as output a second human language, the second message being a translation of the first message (Huang, [0022]). 
Claim 15:
Huang in view of Bhow discloses the device according to claim 2, comprising at least one buffer disposed between said at least one voice processing module and the inputs and/or outputs of said auxiliary devices (Huang, [0022] and [0028] note that at least portions of audio signals need to be at least temporarily stored before processing such as recognition and translation are performed). 
Claim 16:
Huang in view of Bhow discloses the device according to claim 3, comprising at least one buffer (13) disposed between said at least one voice processing module (11) and the inputs and/or outputs of said auxiliary devices (Huang, [0022] and [0028] note that at least portions of audio signals need to be at least temporarily stored before processing such as recognition and translation are performed). 
Claim 17:
Huang in view of Bhow discloses the device according to claim 2, comprising at least a first voice processing module and a second voice processing module, the communication module being further arranged to establish and manage at least one link between: an auxiliary device, and the input of the first voice processing module and to the output of the second voice processing module (Huang, [0022], see also Fig. 2). 
Claim 18:
Huang in view of Bhow discloses the device according to claim 3, comprising at least a first voice processing module and a second voice processing module, the communication module being further arranged to establish and manage at least one link between: an auxiliary device, and the input of the first voice processing module and to the output of the second voice processing module (Huang, [0022], see also Fig. 2). 
Claim 19:
Huang in view of Bhow discloses the device according to claim 4, comprising at least a first voice processing module and a second voice processing module, the communication module being further arranged to establish and manage at least one link between: an auxiliary device, and the input of the first voice processing module and to the output of the second voice processing module (Huang, [0022], see also Fig. 2). 

Claims 7 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US PGPub 2018/0260388) in view of Bhow (US PGPub 2011/0207447) and  Aue et al. (US PGPub 2015/0347399).
Claims 7 and 20-21:
Huang in view of Bhow discloses the device according to claims 1-3, but does not explicitly disclose the device comprising at least two voice processing modules  arranged to provide as output distinct audio signals, the device further comprising at least one mixing module, said mixing module being arranged to receive as inputs the distinct audio signals from said at least two voice processing modules, and provide as a single output audio signal a mixed audio signal constructed from the at least two audio signals. 
In a similar translation system, Aue discloses a device comprising at least two voice processing modules  arranged to provide as output distinct audio signals, the device further comprising at least one mixing module, said mixing module being arranged to receive as inputs the distinct audio signals from said at least two voice processing modules, and provide as a single output audio signal a mixed audio signal constructed from the at least two audio signals (“The translation comprises a translated synthetic speech audio version of the source user's speech in the target language for playing out at the target user device, the synthetic speech generated based on the results of the speech recognition procedure. The mixing component is configured to mix the synthetic speech with the source user's call audio and/or with translated audio of the target user's speech in the source language, thereby generating a mixed audio signal”, [0005]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of Huang’s device comprising at least two voice processing modules  arranged to provide as output distinct audio signals, the device further comprising at least one mixing module, said mixing module being arranged to receive as inputs the distinct audio signals from said at least two voice processing modules, and provide as a single output audio signal a mixed audio signal constructed from the at least two audio signals in order to provide a natural sounding dialogue when many users are holding a conversation (see Huang, [0035]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US PGPub 2018/0260388) in view of Bhow (US PGPub 2011/0207447), Aue et al. (US PGPub 2015/0347399) and Liberman et al. (US PGPub 2011/0246172).
Claim 8:
Huang in view of Bhow and Aue discloses the device (1) according to claim 7, but does not explicitly disclose the device further comprising at least one synchronizing module (17), said synchronizing module being interposed between the outputs of voice processing modules (11) and a mixing module (15), said synchronizing module being arranged to delay at least one signal among the signals received by the mixing device in a manner to compensate a time shift resulting from different processing steps processed by at least one voice processing module (11) and to enhance the conformity of the chronological order of the second vocal messages with respect to the chronological order of the first vocal messages. 
In a similar translation system, Liberman discloses a device comprising at least one synchronizing module, said synchronizing module being interposed between the outputs of voice processing modules and a mixing module, said synchronizing module being arranged to delay at least one signal among the signals received by the mixing device in a manner to compensate a time shift resulting from different processing steps processed by at least one voice processing module and to enhance the conformity of a chronological order of second vocal messages with respect to a chronological order of first vocal messages (“the audio of the conferees whose audio was not translated may be delayed before mixing, in order to synchronize the audio with the translated stream”, [0031]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of Huang’s device comprising at least one synchronizing module, said synchronizing module being interposed between the outputs of voice processing modules and a mixing module, said synchronizing module being arranged to delay at least one signal among the signals received by the mixing device in a manner to compensate a time shift resulting from different processing steps processed by at least one voice processing module and to enhance the conformity of a chronological order of second vocal messages with respect to a chronological order of first vocal messages in order to synchronize audio streams that need translations with those that do not in a multi-user translation environment (see Liberman [0098] and Huang, [0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao et al. (US PGPub 2009/0306957) discloses a speech to speech (S2S) translation system where two speakers may be talking at the same time in a multilingual conversation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657